DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 03/23/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 














Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 7, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(1) Claim 24 recites the limitation "… after the second camera generates the second image data, generating third image data using the second camera; …". This limitation is not disclosed or described in the applicant’s specification. According to the applicant’s specification, paragraphs [0026]-[0027], in order to generate third image data, an additional second camera is used. In other words, the same second camera is not used to generate third image data. Thus, the limitation lacks clarity since the structural integrity of the claim does not fit the configuration of processing the third image data generated from the same second camera . The claim is interpreted as: “… another second camera; … (emphasis added to accentuate the modified interpretation)”.


(2) Claim 7 recites the limitation "… causing the second camera to generate third image data …".  According to the applicant’s specification, paragraphs [0026]-[0027], the second camera appears to be interpreted as multiple second cameras, which then captures multiple image data (i.e., third image data, fourth image data). Thus, the limitation, lacks clarity since the second camera already generates second image data, it cannot be used to generate to generate third image data. The claim is interpreted as: “… causing another second camera to generate third image data … (emphasis added to accentuate the modified interpretation)”. 


 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 10, 14, 16, 21, 22, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., hereinafter referred to as Siminoff (US 2018/0227507 A1 – already of record) in view of Modestine et al., hereinafter referred to as Modestine (US 2018/233010 A1 – already of record). 

	As per claim 4, Siminoff discloses a method (Siminoff: Para. [0028] discloses a method.) comprising: 
causing a first camera (302) of an electronic device (300) to generate first image data (324), the first camera (302) including a first type of camera (Siminoff: Para. [0005] discloses a first camera includes first type of camera performance characteristic different than a second camera type and Para. [0140] discloses causing a first camera (302) of an electronic device (300) to generate first image data (324).); 


(304) of the electronic device (300) to begin generating second image data (326), the second camera (304) including a second type of camera that is different than the first type of camera (Siminoff: Para. [0005] discloses a second camera includes a second type of camera performance characteristics different than the first camera and Para. [0140] discloses after detecting the event via motion, the second camera 304 powers up to generate second image data (326).); 
while the second camera (304) is generating the second image data (326), processing the first image data (324) to generate first processed image data (i.e., image data that is formatted/encoded), the first processed image data being associated with a first time period (Siminoff: Paras. [0006], [0048], [0155] disclose the first image data (324) is from a first time period which is prior to the motion triggered event and is encoded to generate first processed image data while the second camera (304) generates the second image data (326).); 
sending the first processed image data (encoded video) to a computing system (Siminoff: Fig. 21; Paras. [0006], [0155], [0157], [0158] disclose sending the first processed video to a computing system 340.); and 
based at least in part on the sending of the first processed image data (encoded video) to the computing system (340), sending the second image data (326) to the computing system (340), the second image data (326) being associated with a second time period (Siminoff: Paras. [0006], [0157], [0158] disclose sending the first processed image data to a computing system (340) and sending the second image data (326) to the computing system (340), the second image data (326) being associated with a second time period after detecting the event.).
However Siminoff does not explicitly disclose “… determining that the first image data represents an object; determining a type associated with the object; …  the determining of the type …”.
Further, Modestine is in the same field of endeavor and teaches determining that the first image data represents an object (Modestine: Paras. [0166]-[0167] disclose using computer vision to perform object recognition to determine image data representing an object.); 
determining a type associated with the object (Modestine: Paras. [0166]-[0167] disclose using computer vision to perform object recognition to determine a type of object.); 
the determining of the type (Modestine: Paras. [0166]-[0167] disclose the determining of the object type.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Modestine before him or her, to modify the A/V recording and communication device of Siminoff to include the determining object type feature as described in Modestine. The motivation for doing so would have been to improve A/V recording and communication devices by providing computer vision based techniques that aid in home security (Modestine: [0004]-[0007].).

As per claim 5, Siminoff discloses the method as recited in claim 4, further comprising: storing the first image data in one or more buffers (Siminoff: Para. [0140] discloses prior to detecting the event, storing the first image data in buffer 322.); and 
causing the first camera to cease generating the first image data (Siminoff: Para. [0005] discloses the high-power, high-res camera, upon power up, takes over for the first camera that is a low-power, low-res camera.).  

As per claim 8, Siminoff discloses the method as recited in claim 4, further comprising:  
causing a third camera to generate third image data (Siminoff: Para. [0140], [0143] disclose any number of cameras may be used generate third image data.); and 
causing a fourth camera to generate fourth image data (Siminoff: Para. [0140], [0143] disclose any number of cameras may be used generate third image data.), 
However Siminoff does not explicitly disclose “… wherein the processing of the first image data to generate the first processed image data comprises combining at least a portion of the third image data, at least a portion of the fourth image data, and at least a portion of the first image data to generate the first processed image data.”
Further, Modestine is in the same field of endeavor and teaches wherein processing the first image data to generate the first processed image data comprises combining at least a portion of the third image data, at least a portion of the fourth image data, and at least a portion of the first image data to generate the first processed image data (Modestine: Fig. 56; Para. [0165] disclose image stitching which combines multiple image data to generate processed image data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Modestine before him or her, to modify the A/V recording and communication device of Siminoff to include the combining third image portion and fourth image portion feature as described in Modestine. The motivation for doing so would have been to improve A/V recording and communication devices by providing functionality that aids in user viewing (Modestine: [0004]-[0007].).


As per claim 10, Siminoff discloses the method as recited in claim 4, further comprises: 
sending event data to the computing system, the event data indicating that the electronic device detected the object (Siminoff: Paras. [0154], [0157] disclose sending event data which includes the detected object.).  

As per claim 14, Siminoff discloses the method as recited in claim 4, wherein: 
the first image data includes a first image data format (Siminoff: Paras. [0155], [0157] disclose the first and second image data are encoded to a first and second format.); 
the second image data includes a second image data format (Siminoff: Paras. [0155], [0157] disclose the first and second image data are encoded to a first and second format.); and 
the processing the first image data to generate the first processed image data comprises at least encoding the first image data to generate the first processed image data (Siminoff: Paras. [0155], [0157] disclose the first image data is encoded to generate the first processed image data.), the first processed image data including the second image data format (Siminoff: Paras. [0155], [0157], [0158] disclose the second image data format is prepended or superimposed on the first image data.).

As per claim 16, Siminoff discloses the method as recited in claim 4, wherein: 
the second type of camera includes a first resolution (Siminoff: Para. [0005] discloses the first and second type of cameras includes a first and second resolution that are different.); 
the first type of camera includes a second resolution (Siminoff: Para. [0005] discloses the first and second type of cameras includes a first and second resolution that are different.); and 
the second resolution is greater than the first resolution (Siminoff: Para. [0008] discloses the first and second type of cameras includes a first and second resolution that are different. The resolution representing the high resolution camera is greater than the low resolution camera.).








As per claim 21, Siminoff discloses an electronic device (Siminoff: Fig. 15, 300.) comprising: 
a first camera (302), the first camera (302) including a first type of camera (Siminoff: Fig. 15; Para. [0005] disclose a second camera includes a second type of camera performance characteristics different than a first camera.); 
a second camera (304), the second camera (304) including a second type of camera that is different than the first type of camera (Siminoff: Fig. 15; Para. [0005] disclose a second camera includes a second type of camera performance characteristics different than a first camera.); 
one or more processors (Fig. 15, 314); and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the electronic device to perform operations (Siminoff: Fig. 15; Para. [0170]) comprising: 
generating first image data using the first camera (Siminoff: Para. [0140] disclose generating first image data using the first camera.); 


based at least in part on [detecting an event] (Siminoff: Para. [0140] discloses after detecting the event via motion, the second camera 304 powers up to generate second image data (326).); 
while the second camera (304) is generating the second image data (326), processing the first image data (324) to generate first processed image data (i.e., image data that is formatted/encoded), the first processed image data being associated with a first time period (Siminoff: Paras. [0006], [0048], [0155] disclose the first image data (324) is from a first time period which is prior to the motion triggered event and is encoded to generate first processed image data while the second camera (304) generates the second image data (326).); 
sending the first processed image data (encoded video) to a computing system (Siminoff: Fig. 21; Paras. [0006], [0155], [0157] disclose sending the first processed video to a computing system 340.); and 
based at least in part on sending the first processed image data (encoded video) to the computing system (340), sending the second image data (326) to the computing system (340), the second image data (326) being associated with a second time period (Siminoff: Paras. [0006], [0157] disclose sending the first processed image data to a computing system 340 and sending the second image data (326) to the computing system (340), the second image data (326) being associated with a second time period after detecting the event.).
However Siminoff does not explicitly disclose “… analyzing the first image data to detect an object; determining a type associated with the object; …  the determining of the type …”.
Further, Modestine is in the same field of endeavor and teaches analyzing the first image data to detect an object (Modestine: Paras. [0166]-[0167] disclose using computer vision to perform object recognition to determine image data representing an object.); 
determining a type associated with the object (Modestine: Paras. [0166]-[0167] disclose using computer vision to perform object recognition to determine a type of object.); 
the determining of the type (Modestine: Paras. [0166]-[0167] disclose the determining of the object type.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Modestine before him or her, to modify the A/V recording and communication device of Siminoff to include the determining object type feature as described in Modestine. The motivation for doing so would have been to improve A/V recording and communication devices by providing computer vision based techniques that aids in home security (Modestine: [0004]-[0007].).    

As per claim 22, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 25, the claim(s) recites analogous limitations to claim(s) 8 above, and
is/are therefore rejected on the same premise.




As per claim 27, Siminoff discloses the method as recited in claim 4, further comprising: storing event data representing (Siminoff: Para. [0140] discloses storing motion based event data in a rolling buffer.); and 
determining that an event occurred based at least in part on the determining (Siminoff: Para. [0140] discloses a motion triggered event causing, the second camera 304 to power up.), 
and wherein the causing of the second camera to begin the generating of the second image data is based at least in part on the event occurring (Siminoff: Para. [0140] discloses a motion triggered event causing, the second camera 304 to power up to generate second image data 326.).
However Siminoff does not explicitly disclose “… storing event data representing the type … determining of the type …”.
Further, Modestine is in the same field of endeavor and teaches storing event data representing the type and determining of the type (Modestine: Paras. [0169], [0187], [0211] disclose storing or recording event data representing the determined object type.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Modestine before him or her, to modify the A/V recording and communication device of Siminoff to include the storing event data determining object type feature as described in Modestine. The motivation for doing so would have been to improve A/V recording and communication devices by providing computer vision based components that aid in home security (Modestine: [0004]-[0007].).

Claims 6, 7, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Modestine in further view of Dinev et al., hereinafter referred to as Dinev (US 2015/0213838 A1). 

As per claim 6, Siminoff-Modestine disclose the method as recited in claim 4, further comprising: while processing the first image data (324), storing the second image data in a [memory] (Siminoff: Paras. Fig. 21; [0140], [0155], [0157] disclose processing the first image data (324) and storing the second image data in memory 318.); and 
2after processing the first image data (324), processing the second image data (326) stored in(Siminoff: Fig. 21; Paras. [0048], [0143], [0157] disclose processing the first image data prior to the second image data, since the second image data is generated upon motion, in order to generate the second processed image data which is formatted/encoded accordingly.), 
wherein sending the second image data (326) to the computing system (340) comprises sending the second processed image data to the computing system (Siminoff: Fig. 21; [0006], [0048], [0143], [0155], [0157] disclose sending the second processed image data derived from (326) to the computing system (340).).
Further, Siminoff discloses processing first image data (324) that is stored in a buffer (Siminoff: Para. [0155] discloses the first image data (324) stored in the rolling buffer (322) may be encoded.).
However Siminoff-Modestine do not explicitly disclose “… storing the second image data in a buffer ”.
Furthermore, Dinev is in the same field of endeavor and teaches storing the second image data in a buffer (Dinev: Para. [0023] discloses a plurality of circular buffers 255A, 255B, 255Z where each camera has its own buffer.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Modestine and Dinev before him or her, to modify the A/V recording and communication device of Siminoff-Modestine to include the storing second image data in a buffer feature as described in Dinev. The motivation for doing so would have been to improve memory by providing multiple loop recordings. 








As per claim 7, Siminoff discloses the method as recited in claim 6, wherein the second image data is processed at a first processing rate (Siminoff: Para. [0158] disclose the second image data (326) is streamed or processed at a first rate.), and wherein the method further comprises: 
causing the second camera to generate third image data (Siminoff: Para. [0140], [0143] disclose the second camera or cameras such as a third camera to generate third image data.); 
after processing the second image data stored in the [memory] (Siminoff: Para. [0140], [0143], [0158] disclose after processing the second image data stored in memory 318, streaming the first image data 324 at a second streaming rate. The first streaming rate is higher than the second streaming rate.); and 
sending the (Siminoff: Fig. 21; Paras. [0006], [0155], [0157] disclose sending the first processed video to a computing system 340.).
Further, Siminoff discloses processing first image data (324) that is stored in a buffer (Siminoff: Para. [0155] discloses the first image data (324) stored in the rolling buffer (322) may be encoded.).
However Siminoff-Modestine do not explicitly disclose “… the second image data stored in the buffer … processing, at a second processing rate, the third image data … sending the third processed image data …”.
Furthermore, Dinev is in the same field of endeavor and teaches the second image data stored in the buffer (Dinev: Para. [0023] discloses a plurality of circular buffers 255A, 255B, 255Z where each camera has its own buffer.);
processing, at a second processing rate, the third image data (Dinev: Para. [0024] discloses each camera which includes third image data can operate a different frame rates.);
sending the third processed image data (Dinev: Para. [0023] discloses transmitting the third processed image data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Modestine and Dinev before him or her, to modify the A/V recording and communication device of Siminoff-Modestine to include the storing second image data in a buffer second processing rate third image data feature as described in Dinev. The motivation for doing so would have been to improve image evaluation of different objects by providing multiple loop recordings at different frame rates.
As per claim 23, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.
 
As per claim 24, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Modestine in further view of Jeong et al., hereinafter referred to as Jeong 138 (US 2017/0160138 A1 – already of record).

	As per claim 15, Siminoff-Modestine disclose the method as recited in claim 4, further comprising: 

(Siminoff: Para. [0140], [0143] disclose any number of cameras which include the first camera may be used generate third image data.); and 
causing the (Siminoff: Para. [0005] discloses the high-power, high-res camera, upon power up, takes over for the first camera that is a low-power, low-res camera.).
However Siminoff-Modestine do not explicitly disclose “… determining that a time period has elapsed since the determining of the type; based at least in part on the determining that the time period has elapsed, causing the first camera to generate third image data; and causing the second camera to cease generating the second image data.”
Further, Jeong 138 is in the same field of endeavor and teaches determining that a time period has elapsed since detecting the event; based at least in part on determining that the time period has elapsed since detecting the event, causing a camera to generate image data (Jeong 138: Paras. [0159], [0160] disclose determining that a time period has elapsed since detecting the event and causing a camera of doorbell 130 to generate image data.); and 
causing the camera to cease generating image data (Jeong 138: Paras. [0159], [0160] disclose after another time period, causing the camera to cease generating image data.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Modestine and Jeong 138 before him or her, to modify the A/V recording and communication device of Siminoff-Modestine to include the elapsed time detection event feature as described in Jeong 138. The motivation for doing so would have been to improve A/V recording and communication devices by providing additional security functions that aid in preventing home burglaries and other crimes (Jeong 138: [0002], [0003]).
However Siminoff-Modestine-Jeong 138 do not explicitly disclose “… the second camera to cease generating the second image data.”
Further, Siminoff discloses causing the first camera to cease generating the first image data (Siminoff: Para. [0005] discloses the high-power, high-res camera, upon power up, takes over for the first camera that is a low-power, low-res camera.).
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the A/V recording and communication device of Siminoff-Modestine-Jeong 138 to include the second camera ceasing second image data feature because Applicant has not disclosed that ceasing the second image data as opposed to the first image data provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Siminoff-Modestine because the concept of a camera ceasing image data is already disclosed. The motivation for doing so would have been to improve A/V recording and communication devices by providing additional functionality that aids in crime detection and prevention.  
 








Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Modestine in further view of Hejl et al., hereinafter referred to as Hejl (US 2018/0338129 A1).

As per claim 17, Siminoff-Modestine disclose the method as recited in claim 4, wherein: 
the second type of camera 
the first type of camera (Siminoff: Para. [0005] discloses a first camera includes first type of camera performance characteristic different than a second camera type).
However Siminoff-Modestine do not explicitly disclose “… the second type of camera includes a camera having a color image sensor; and the first type of camera includes a camera having a monochromatic image sensor.”
Further, Hejl is in the same field of endeavor and teaches the second type of camera (202) includes a camera having a color image sensor and the first type of camera (201) includes a camera having a monochromatic image sensor (Siminoff: Paras. [0024], [0025] disclose the second type of camera (202) includes a camera having a color image sensor and the first type of camera (201) includes a camera having a monochromatic image sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Modestine and Hejl before him or her, to modify the A/V recording and communication device of Siminoff-Modestine to include the color and monochromatic image sensor feature as described in Hejl. The motivation for doing so would have been to improve image quality by providing functionality that captures additional details (Hejl: [0015].).    
  	
Allowable Subject Matter
Claims 9, 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be seen in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05-11-2021